EXHIBIT STATE OF CALIFORNIA Secretary of State I, BRUCE MCPHERSON, Secretary of State of the State of California, hereby certify: That the attached transcript of 6 pages(s) has been compared with the record on file in this office, of which it purports to be a copy, and that it if full, true and correct. IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the State of California this 6th day of April, 2005. BRUCE MCPHERSON SECRETARY OF STATE CERTIFICATE OF DETERMINATION OF PREFERENCES OF SHARES OF NetREIT, A CALIFORNIA CORPORATION The undersigned, Jack K. Heilbron and Kenneth W.
